Citation Nr: 0431092	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg (Muscle Group XI), 
currently rated as10 percent disabling.  

2.  Entitlement to an increased rating for multiple, corneal 
scars, bilateral eyes with a traumatic cataract left eye, 
currently rated as 30 percent disabling.  

3.  Entitlement to service connection for arthritis of the 
shoulders, hands, knees, feet and toes, as secondary to 
service connected disabilities.  

4.  Entitlement to service connection for fungal infection of 
the toes of both feet, as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO denied the veteran's 
claims for an increased rating for residuals of a shell 
fragment wound of the right leg (Muscle Group XI), an 
increased rating for multiple, corneal scars, bilateral eyes 
with a traumatic cataract left eye, service connection for 
arthritis of the shoulders, hands, knees, feet and toes, as 
secondary to service connected disabilities, and service 
connection for fungal infection of the toes of both feet, as 
secondary to Agent Orange exposure.  

In a March 2001 decision, the Board denied the veteran's 
claim for an increased rating for residuals of a shell 
fragment wound of the right leg (Muscle Group XI) and 
remanded the claims for an increased rating for multiple, 
corneal scars, bilateral eyes with a traumatic cataract left 
eye, service connection for arthritis of the shoulders, 
hands, knees, feet and toes, as secondary to service 
connected disabilities, and service connection for fungal 
infection of the toes of both feet, as secondary to Agent 
Orange exposure.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  An 
August 2002 joint motion of the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded as to the issue of an increased rating for 
residuals of a shell fragment wound of the right leg.  An 
August 2002 Court order granted the joint motion, and the 
case was returned to the Board.  

Beginning in December 2002, the Board undertook additional 
development of the evidence on the issue of an increased 
rating for residuals of a shell fragment wound of the right 
leg, pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development has been completed.  However, the 
regulation permitting Board development was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of this, the issue 
of an increased rating for residuals of a shell fragment 
wound of the right leg was remanded by the Board in August 
2003 for the RO to comply with the notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000 
and to readjudicate the claim taking into account all 
evidence received since the statement of the case.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration.  

The issues of an increased rating for multiple, corneal 
scars, bilateral eyes with a traumatic cataract left eye, 
service connection for arthritis of the shoulders, hands, 
knees, feet and toes, as secondary to service connected 
disabilities, and service connection for fungal infection of 
the toes of both feet, as secondary to Agent Orange exposure 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

Residuals of a shell fragment wound of the right leg (Muscle 
Group XI) are manifested by normal muscle substance and 
normal strength.  


CONCLUSIONS OF LAW

Residuals of a shell fragment wound of the right leg (Muscle 
Group XI) are no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.41, 
4.56, 4.73 Diagnostic Code 5311 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Residuals of A Shell Fragment 
Wound of the Right Leg (Muscle Group XI) 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected residuals of a shell fragment 
wound of the right leg (Muscle Group XI) are rated as 10 
percent disabling under Diagnostic Code 5311.  38 C.F.R. § 
4.73 (2003).  

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a 10 percent 
rating is warranted for moderate impairment.  A 20 percent 
rating is warranted for a moderately severe impairment.  A 30 
percent rating is warranted for a severe impairment.  The 
muscles of group XI involve the functions of propulsion and 
plantar flexion of foot, including (1); stabilization of arch 
(2, 3); flexion of toes (4, 5); flexion of knee (6), as well 
as the posterior and lateral crural muscles, and muscles of 
the calf, including the (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  Id. 

Under 38 C.F.R. § 4.56, a moderate disability of the muscles 
is evidenced by objective findings that may include entrance 
and (if present) exit scars indicating short tract of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  

A moderately severe disability of muscles is evidenced by 
objective findings that may include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3)(iii).  

A severe disability of muscles is evidenced by objective 
findings that may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle, (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests, (D) Visible or measurable atrophy, 
(E) Adaptive contraction of an opposing group of muscles, (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle, and (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(iii).  

On VA examination in February 1999 both ankles dorsiflexion 
was easily obtained to 15 degrees, and plantar of 35 degrees, 
inversion of 18 and eversion of 15 degrees; within normal 
limits.  Bilateral ankles sensory motor findings were normal.  
Babinski's plantar ankle clonus was absent.  There was no 
evidence of any complications noted in the range of motion.  
Straight leg raising test was also negative.  

On VA examination in March 2003 there was no edema or calf 
tenderness.  Dorsalis pedis and posterior were 2+ and 
normally felt on both sides.  There was no swelling or 
inflammation of the right ankle.  The veteran had pain when 
he dorsiflexed and plantar flexed.  Right ankle plantar 
flexion was limited to 0-2 degrees, severe restriction due to 
pain, dorsiflexion was normal 0-20 degrees, with pain 
throughout the range; and restricted to 0 to 15 degrees with 
pain at endurance.  Eversion was restricted to 0-7 degrees.  
Repetitive movement of the right ankle showed that he felt 
pain and discomfort when he tried to do the plantar flex and 
dorsiflexion.  During flare-ups the veteran expected to have 
an additional loss of 25 percent range of motion due to pain 
and weakness and fatigability of the right ankle.  
Electromyograph and nerve conduction velocity of the lower 
limbs were normal.  

In order to warrant an increased, there would, of necessity, 
need to be demonstrated the presence of moderately severe 
impairment of muscle group XI.  This is to say that there 
must be demonstrated evidence of entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  The March 2003 VA x-ray of the right ankle 
showed multiple metallic foreign body close the lateral 
malleolus, however, x-ray of the right leg revealed that 
there were no definite metallic foreign body identified in 
relationship to the right femur.  The criteria of entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups has not been met.  38 
C.F.R. §§ 4.73, Diagnostic Code 5311 (2003).

In order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side or palpation 
showing loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area or muscles that swell and harden 
abnormally in contraction.  On VA examination in February 
1999 foot intrinsic muscles were palpable.  On VA examination 
in March 2003 electromyograph and nerve conduction velocity 
of the right leg showed that there was no evidence of loss of 
muscle tissue compared to other leg.  The right leg muscles 
showed no visible injury.  The criteria of palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side have not been met.  38 
C.F.R. §§ 4.73, Diagnostic Code 5311 (2003).

In order to warrant an increased evaluation tests of strength 
and endurance compared with sound side must demonstrate 
positive evidence of impairment or tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side must indicate 
severe impairment of function.  On VA examination in February 
1999 both lower extremities deep tendon reflexes were present 
and symmetrical.  On VA examination in March 2003 
neurologically tone and sensation were normal.  The veteran's 
gait was normal and reflexes were normal.  The neurological 
examination was normal.  On the day of the examination the 
veteran's gait was normal.  He could walk on his toes, walk 
on his heels well, and was able to perform tandem walking 
well, was able to squat normally, was able to tap on the 
floor with his toes normally.  The criteria of impairment of 
strength and endurance compared with sound side have not been 
met.  38 C.F.R. §§ 4.73, Diagnostic Code 5311 (2003).

As is clear from the above, the veteran experiences no such 
moderately severe or severe disability as a result of his 
service- connected residuals of a shell fragment wound to the 
right calf, muscle group XI.  At present, there is no 
evidence of any loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side, 
impairment of strength and endurance compared with sound 
side, ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track, soft flabby muscles 
in wound area, muscles that swell and harden abnormally in 
contraction, adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Under such circumstances, the 10 
percent evaluation currently in effect for the service-
connected residuals of a shell fragment wound of the right 
leg (Muscle Group XI) is appropriate, and an increased 
evaluation is not warranted.  

X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile is a sign of severe muscle disability.  The March 
2003 VA x-ray of the right ankle showed multiple metallic 
foreign body close the lateral malleolus.  The February 2004 
VA x-rays of the right foot showed that there were numerous 
metallic fragments in the soft tissue of the right ankle and 
also the distal tibia, distal fibula, lateral malleolus and 
calcaneus region.  In summary there was mild degenerative 
joint disease of the first metatarsophalangeal joint on the 
right side.  There was no muscle damage.  The February 2004 
VA examiner was unable to relate the arthritis to the shell 
fragment wound because the metallic foreign body shell 
fragments were found in the tissue outside of the joint.  
They were not interfering with joint movement.  These 
metallic foreign bodies were small, less than 5 mm in size to 
8mm in size.  

In reaching this conclusion, the Board acknowledges the 
veteran's complaints of impairment.  The March 2003 VA 
examiner commented that the veteran was a construction 
worker.  He was required to climb the scaffold and he had to 
stand on the scaffold as well as climb up and down.  He had 
to be on his feet all day.  The veteran found it increasingly 
hard for him to do any kind of construction work because of 
the increased swelling in his ankles.  The veteran had pain 
at rest.  When he was sitting and resting in the chair he 
felt the pain scale was 5/10 in the right ankle.  He did not 
have any pain in the other areas when he was resting.  The 
pain was localized to the right ankle on the outside of the 
ankle joint over the lateral mallelous region.  The veteran 
felt the pain inside the joint.  There was no radiation of 
the pain.  He felt pain off and on, especially when he did 
the construction work where he was required to stand and walk 
all day.  This brought on swelling.  Last year he worked 
about 90 days all together, about a five-day stretch at a 
time.  When he worked five days in a row then he had to be 
out for several weeks.  The pain in the ankle flared up and 
the swelling of the ankle forced him to take rest until the 
swelling went down.  The veteran was not able to wear shoes 
when the ankle was swollen.  It took several days for the 
swelling to go down and then he was able to walk again.  The 
veteran felt his condition had deteriorated.  The ankle was 
gradually getting worse.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2003) may provide a basis for an 
increased evaluation for service-connected residuals of a 
shell fragment wound to the right calf, muscle group XI.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 were not subsumed into the 
diagnostic codes under which the veteran's disability is 
rated, and that the Board has to consider the functional loss 
due to pain of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  On VA examination in March 2003 the veteran's pain 
was localized to the right ankle.  Pain and swelling was 
confined to the right ankle, interfered with standing and 
walking.  Achilles tendon was intact, without obvious injury.  
Cardinal signs of muscle disability were checked during the 
examination.  The veteran did not demonstrated functional 
loss due to pain, fatigability, incoordination, or pain on 
movement.  He had good days and bad days.  The veteran had no 
difficulty with driving and he fished sometimes.  He did work 
around the house on a good day he could cut the grass, etc.  
The condition of the right ankle flared up after he worked as 
a construction worker.  Any kind of standing and walking 
aggravated the right ankle causing significant swelling and 
became hot and it took two to three days for the swelling to 
go down.  The veteran had to stay home and rest.  Usually, he 
did not take any medications; rest and staying home helped 
the swelling to go down.  Based on the above evidence, the 
Board finds that the evidence of record establishes that the 
veteran's residuals of a shell fragment wound to the right 
calf, muscle group XI disability does not cause additional 
disability due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letter to the veteran from 
the RO dated in February 2004.  Specifically, in the February 
2004 RO letter the RO informed the appellant of the 
following: 1.) Why they were writing the appellant; 2.) What 
has been done; 3.) VA's duty to assist the appellant in 
obtaining evidence for the claim; 4.) Listed the evidence 
that had been received; 5.) Which evidence VA was responsible 
for obtaining; 6.) What evidence the VA would make reasonable 
efforts to obtain on the appellant's behalf; 7.) How the 
appellant could help the VA; 8.) What must the evidence show 
to establish entitlement; and 9.) How will the VA help the 
appellant obtain evidence for the appeal.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

In May 2004 the veteran wrote that the April 2004 
supplemental statement of the case did not tell him what 
medical evidence he needed to obtain the next higher rating.  
He wrote that he did not know what the requirements were for 
the next higher rating.  The Board notes that January 2000 
statement of the case included verbatim the rating criteria 
for muscle injuries specifically diagnostic code 5311 for 
muscle group XI, involving the functions of propulsion and 
plantar flexion of foot, including (1); stabilization of arch 
(2, 3); flexion of toes (4, 5); flexion of knee (6), as well 
as the posterior and lateral crural muscles, and muscles of 
the calf, including the (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  The 
veteran submitted a timely VA From 9 in response to the 
January 2000 statement of the case he received.  Therefore 
the veteran was notified of requirements for all ratings in 
excess of his current 10 percent.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In April 1999, prior to the enactment of the VCAA, 
the RO denied the veteran's claim for an increased evaluation 
for residuals of a shell fragment wound of the right leg 
(Muscle Group XI).  The veteran was not provided VCAA notice 
until April 2004.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
Specifically, the RO received the medical records from Dr. 
Phillips in September 1998.  In December 2002 the veteran 
indicated in writing that he did not have anything else to 
submit and to proceed immediately with the readjudication of 
the appeal.  In February 2004 the veteran wrote that he did 
not have any additional evidence to provide and that there 
were no other records available.  There is no indication that 
additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in February 1999, March 2003, and February 2004.  The reports 
of examinations are in the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right leg (Muscle Group XI) is 
denied.  


REMAND

The veteran has made claims of entitlement to an increased 
rating for multiple, corneal scars, bilateral eyes with a 
traumatic cataract left eye, and entitlement to service 
connection for arthritis of the shoulders, hands, knees, feet 
and toes, as secondary to service connected disabilities, and 
service connection for fungal infection of the toes of both 
feet, as secondary to Agent Orange exposure.  The Board notes 
that the veteran has not been sent a VCAA letter with regard 
to these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

The veteran should be informed of the VCAA provisions, 
pertaining to the duty to notify and the duty to assist.  The 
veteran should be notified of the evidence needed to 
substantiate the claims.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims of entitlement to an increased 
rating for multiple, corneal scars, 
bilateral eyes with a traumatic cataract 
left eye, and entitlement to service 
connection for arthritis of the 
shoulders, hands, knees, feet and toes, 
as secondary to service connected 
disabilities, and service connection for 
fungal infection of the toes of both 
feet, as secondary to Agent Orange 
exposure.  Notify the appellant that VA 
will obtain records of Federal agencies, 
the appellant is responsible for 
submitting records of private health-care 
providers, unless the appellant signs a 
release, which would authorize VA to 
obtain them.  Request or tell the 
appellant to provide any evidence in his 
possession that pertains to the claims, 
or something to the effect that he should 
give us everything he's got pertaining to 
his claims.  

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 are fully 
complied with and satisfied.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



